DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 5-6, 12, 19-21 and 23 are amended. Claims 2-4 and 7 are cancelled. Claims 13-15 are withdrawn. Claim 25 is newly added. Claims 1, 5-6, 8-12 and 16-25 are presently examined.

Drawings
The drawings are objected to because they not in the form of black and while line drawings (figures 1a, 1b, 4a, 4b, 10, 11, 12, 13, 14) as required by 37 CFR § 1.84 (a)(1). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 6-8 and 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over Gill (US 2017/0311648) in view of Robinson (US 10,609,958) and St. Charles (US 5,996,589).

Regarding claim 1, Gill discloses a cartridge for an electronic vapor inhaler comprising an elongate induction heatable element (figure 2, reference numeral 28), which is considered to meet the claim limitation of a susceptor, having a flavor release medium adhered to its surface (abstract, figure 2, reference numeral 30), which is considered to meet the claim limitation of coated. The aerosol generating element is surrounded by a circumferential wall ([0083], figure 1a, reference numeral 114) and an elongate outer housing ([0068], figure 1a, reference numeral 12), which together are considered to meet the claim limitation of a shape giving element since they define the external and internal dimensions of the article. The outer housing extends around the entire article, including the base (figure 1a). The susceptor is elongate and that the wall extends along the bottom of the medium (figure 1a), which is considered to meet the claim limitation of a base. The device is in the form of longitudinally extending rod (figure 1a), which is considered to meet the claim limitation of the article being in the form of a rod shaped stick. The device has a mouthpiece ([0068], figure 1a, reference numeral 18). Gill does not explicitly disclose (a) a coating thickness, (b) the susceptor connected to the bottom and (c) a filter element.
Regarding (a), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the medium have the claimed thickness. The courts have held that, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.).
Regarding (b), Robinson teaches a heating device for use with an apparatus for heating smokable material (abstract) having an elongate heating element projecting from a base of a cartridge (figure 18, reference numeral 410) having smokable material arranged on it (column 19, lines 10-19) joined using adhesive (column 20, lines 52-67). Robinson additionally teaches that the heating element provides support to the smokeable material (column 26, lines 53-67).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the elongate susceptor of modified Gill with the elongate heater connected to the cartridge base of Robinson. One would have been motivated to do so since Robinson teaches an elongate element that supports attached smokable material. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Regarding (c), St. Charles teaches a smoking device in which heated air forms an aerosol which is conveyed to a user (abstract) having a filter at the mouth end that either gives the article an appearance similar to a conventional cigarette or filter gas delivered to a user (column 4, lines 33-39).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inhaler of Gill with the filter of St. Charles. One would have been motivated to do so since St. Charles teaches that a filter either gives the article an appearance similar to a conventional cigarette or filter gas delivered to a user.

Regarding claim 4, Gill discloses that the wall surrounds the circumference of the susceptor (figure 1a), which is considered to meet the claim limitation of over.

Regarding claim 6, Gill discloses that the circumferntial wall has two air inlets within it ([0083], figure 1a, reference numeral 118), which is considered to meet the claim limitation of porous.

Regarding claim 7, Gill discloses that the circumferential wall extends to both the base and the sides of the cartridge (figure 1a). These portions are considered to meet the claim limitations of a base element and an external element respectively.

Regarding claim 8, modified Gill teaches all the claim limitations as set forth above. Gill additionally discloses that the induction heatable element comprises a rod with a solid cross section [0011] or that the element is an open tube or cylinder [0012]. Modified Gill does not explicitly teach a solid induction heatable element being cylindrical.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the solid cross section and cylinder of Gill. One would have been motivated to do so since Gill teaches an induction heatable element having a solid cross section in one embodiment and being cylindrical in a different embodiment. The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).

Regarding claims 16 and 17, modified Gill teaches all the claim limitations as set forth above. Gill additionally discloses the flavor release medium can be a mixture of materials [0009]. Modified Gill does not explicitly teach multiple coatings.
Robinson teaches a heating device for use with an apparatus for heating smokable material (abstract) having an elongate heating element projecting from a base of a cartridge (figure 18, reference numeral 410) having smokable material arranged on it (column 19, lines 10-19) joined using adhesive (column 20, lines 52-67). There are two portions of smokeable material having different thicknesses (column 19, lines 20-46) to allow progressive aerosol generation (column 19, lines 53-67).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the medium of modified Gill with the different portions of Robinson. One would have been motivated to do so since Robinson teaches that providing different portions of smokeable material with different thickness allows progressive aerosol generation.

Regarding claim 18, modified Gill teaches all the claim limitations as set forth above. Modified Gill does not explicitly disclose a coating thickness.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the medium of modified Gill have the claimed thickness. The courts have held that, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable 

Regarding claim 19, Gill discloses that the medium does not extend into the base of the wall (figure 1a).

Regarding claim 20, Gill discloses wall is larger than that of the medium (figure 1a) and that the medium is in contact with the wall along its length (figure 1a). It would therefore be evident that the medium has a smaller diameter than that of the wall.

Regarding claim 21, Gill discloses that the article is shaped as a rod (figure 1a) and St. Charles teaches that the filter is shaped as a rod (figure 1).

Regarding claim 22, St. Charles teaches that the filter extends almost to the edge of the device (figure 1), which is considered to meet the claim limitation of a substantially same outer diameter.

Regarding claim 23, St. Charles teaches that the filter is joined to the rest of the device by a tube (column 4, lines 33-39) made from a planar sheet of paper (column 4, liens 16-32). It is therefore evident that the sheet was bent to form the tube and therefore meets the claim limitation of a wrapping material.

Regarding claim 24, Robinson teaches that the opposite end of the cartridge from the base element has apertures through which the air flow path passes on its way to the mouthpiece (column 25, lines 40-65, figure 21, reference numeral 46). Since St. Charles teaches that the filter is located at the 

Regarding claim 25, Gill discloses that the flavor release medium is surrounded by a protective sleeve made from a paper overwrap [0088], which is considered to be part of the shape giving element since it is located outside the flavor release medium within the device. It is evident that the paper sleeve contains cellulose, and therefore that the shape giving element comprises cellulose.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gill (US 2017/0311648) in view of Robinson (US 10,609,958) and St. Charles (US 5,996,589) in view of Rinker (US 2014/0305454).

Regarding claim 5, modified Gill teaches all the claim limitations as set forth above. Gill additionally discloses that the cartridge has two opposed ends (figure 1a). Modified Gill does not explicitly teach the cartridge sealed by a barrier.
Rinker teaches a device for smoke free inhalation of nicotine [0001] having a storage cartridge containing smoking material and surrounded by sealing foil ([0048], figure 2, reference numeral 361). The sealing foil is torn open by opening tabs to allow vaporization [0055].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cartridge of modified Gill with the sealing foil of Rinker. One would have been motivated to do so since Rinker teaches a cartridge for a nicotine inhalation device that is sealed until used.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Gill (US 2017/0311648) in view of Robinson (US 10,609,958) and St. Charles (US 5,996,589) in view of Blandino (US 2017/0055584).

Regarding claims 9 and 10, modified Gill teaches all the claim limitations as set forth above. Gill additionally discloses that the induction heatable element comprises a wire with a solid cross section [0011] with different shapes that affect the electromagnetic field generated [0081]. Modified Gill does not explicitly teach a susceptor in the shape of a coil. 
Blandino teaches an article for heating smokable material (abstract) having a cavity containing smokable material (figure 2, reference numeral 30) and a coil that is heatably penetrated with a varying magnetic field to heat the cavity ([0055], figure 1, reference numeral 22), which is considered to meet the claim limitation of a susceptor. The radius of the coil helix varies along its length [0058]. Blandino additionally teaches that the coil delivery a varying magnetic field to heat a cavity [0034] with smokable material in it [0020] so that less energy heats the container as opposed to the coil [0064].
It would therefore have been obvious to combine the wire of modified Gill with the coil of Blandino. One would have been motivated to do so since Gill discloses that different shapes of the induction heating element can generate different magnetic fields and Blandino teaches a coil that better directs heat away from the container when heated by a magnetic field.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gill (US 2017/0311648) in view of Robinson (US 10,609,958) and St. Charles (US 5,996,589) in view of Collett (US 8,881,737).

Regarding claim 11, modified Gill teaches all the claim limitations as set forth above. Gill additionally discloses the flavor release medium can be a mixture of materials [0009]. Modified Gill does not explicitly teach smoking article having different aerosol forming substrates along its length. 
Collett teaches an electronic smoking article (abstract) having different tobacco arranged in different locations along the smoking article (column 16, lines 8-16).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of materials of modified Gill with the different locations of Collett. One would have been motivated to do so since Collett teaches that different smoking materials can be located at different locations along a smoking article.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gill (US 2017/0311648) in view of Robinson (US 10,609,958) and St. Charles (US 5,996,589) in view of Schennum (US 8,578,942).

Regarding claim 12, modified Gill teaches all the claim limitations as set forth above. Gill additionally discloses that the wall is in contact with a cover and integral mouthpiece ([0069], figure 1a, reference numeral 25). Modified Gill does not explicitly teach the article comprising a filter.
Schennum teaches an aerosol generator device (abstract) having a filter located at its mouth end (column 1, lines 63-65) that absorbs excess liquid generated during use of the aerosol generator device (column 3, lines 13-33).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cover of modified Gill with the filter of Schennum. One would have been motivated to do so since Schennum teaches a filter that absorbs liquid generated during use of an aerosol generator.
Response to Arguments
Regarding the rejections under 35 USC 103, applicant’s arguments have been fully considered but they are not persuasive. Applicant argues that the Examiner stated that modified Gill does not teach a rod shaped stick article. However, a plain viewing of Gill indicates that device is rod shaped (figure 1a). While further amendments to the claim may indeed result in the specific structural features referenced by applicant in the amendment 2/8/2021 being claimed, they have not yet been claimed sufficiently to overcome the rejections relying on Gill in view of Robinson and St. Charles.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426. The examiner can normally be reached Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.E.S./               Examiner, Art Unit 1747

/ERIC YAARY/               Examiner, Art Unit 1747